MOISE, Justice (specially concurring). In Hamman v. Clayton Municipal School District No. 1, 74 N.M. 428, 394 P.2d 273, wé quoted from La Salle Nat. Bank v. City of Chicago, 3 Ill.2d 375, 121 N.E.2d 486, to the effect that a case is moot when the only issue involved is one “ * * * to determine the right to, or the liability for, costs * * This should be enough to dispose of this dispute — it does not deserve to be dignified by the term “case” or “appeal.” This is a de minimis non curat lex situation, if I ever saw one. The plaintiff, or his attorney, or both, are so convinced of the righteousness of their cause (the amount involved does not appear), or so bent on doing defendant injury, that they paid a $20.00 docket fee in this court, and presented a record costing $28.75 in order to avoid paying $20.50. A small amount of consideration for this court and its volume of work- — most of which is relatively important — would seem to dictate suppression by plaintiff of his urge to appeal. We, in turn, should not spend time considering the insignificant issue presented. Plaintiff lost his case, and has not appealed on the merits. No principle of law is at stake. I doubt if plaintiff is motivated by any desire to preserve the constitutional division of powers or to prevent judicial encroachment on the legislature, argued as the basis on which the trial court should be reversed. Rather, he is bent on causing appellee expense, or in proving the trial judge wrong. Neither reason merits the time and effort already expended in preparing an opinion. I think Justice Sadler’s language in his dissent in Sellman v. Haddock, 62 N.M. 391, 310 P.2d 1045, 1053, is worth noting. I agree with the result reached in the opinion, as well as the reasoning employed, but do not concur therein because of my strong feeling that the matter is not one deserving of the consideration given and time required to promulgate the opinion. Rather, the order appealed from should have been summarily affirmed, or the appeal dismissed. In either event it should have been done without opinion. I concur in the result.